                  Case 1:19-cr-00011-AJT Document 17 Filed 01/15/19 Page 1 of 1 PageID# 40
Criminal Case Cover Sheet                                                                                                       U.S. District Court
                                                   FILED: REDAaED



Place of Offense:                         Under Seal                                                   Judge Assigned:        Anthony J.Trenga

City:                                Superseding Indictment:                                           Criminal No.           1:19-CR-


County: Fairfax                      Same Defendant:                                                   New Defendant:


                                     Magistrate Judge Case No. l:18-M J-387                            Arraignment Date:


                                     Search Warrant Case No.                                           R. 20/R.40 From:

Defendant Information:


Defendant Name: Damon Lee Woods                              Allas(es}:                               n Juvenile FBI No. 331375WD7

Address:              Washington, D.C.

Employment:

Birth Date: XX/XX/1980        SSN: XXX-XX-0047           Sex:      Male             Race: Caucasian              Nationality:

Place of Birth:                   Height:          Weight:                Hair:              Eyes:               Scars/Tattoos:


Q Interpreter Language/Dialect:                                                   Auto Description:

Location/Status:


Arrest Date: 11/28/2018                  ^ Already In Federal Custody as of:        11/28/2018                      in:   Alexandria ADC


Q Already In State Custody               □ On Pretrlal Release              Q Not In Custody

j~| Arrest Warrant Requested             Q Fugitive                         n Summons Requested

□ Arrest Warrant Pending                 □ Detention Sought                 n Bond

Defense Counsel Information:


Name:      Harry Adrian Dennis,                                  ^ Court Appointed             Counsel Conflicts:

Address: 2007 15th Street N, Suite 201                           n Retained

Phone:     Arlington, VA 22201                                   n Public Defender                                  □ Federal Public Conflicted Out
U.S. Attorney Information:

AUSA(s): David A. Peters                                                    Phone: (703)299-3700                    Bar No.      77184

Complainant Aaencv - Address & Phone No. or Person & Title;

 Special Agent Kendrah Peterson, DEA

U.S.C. Citations:       Code/Section                  Offense Charged                                Count(s)             Capltal/Felonv/IVlisd./Petty

  Setl:             21 U.S.C. §§ 841 and ^ Conspiracy to Distribute 500 Gram^            1                                 Felony


  Set 2:


  Date:             01/08/2019               AUSA Signature:                                                                may be continued on reverse
